Name: Commission Regulation (EC) No 1054/98 of 20 May 1998 amending Regulation (EC) No 1223/94 laying down special detailed rules for the application of the system of advance-fixing certificates for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and Regulation (EC) No 1222/94 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds
 Type: Regulation
 Subject Matter: agricultural activity;  trade policy;  tariff policy
 Date Published: nan

 Avis juridique important|31998R1054Commission Regulation (EC) No 1054/98 of 20 May 1998 amending Regulation (EC) No 1223/94 laying down special detailed rules for the application of the system of advance-fixing certificates for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and Regulation (EC) No 1222/94 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds Official Journal L 151 , 21/05/1998 P. 0019 - 0020COMMISSION REGULATION (EC) No 1054/98 of 20 May 1998 amending Regulation (EC) No 1223/94 laying down special detailed rules for the application of the system of advance-fixing certificates for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and Regulation (EC) No 1222/94 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refundsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), and in particular the first subparagraph of Article 8(3) and Article 20 thereof,Whereas Commission Regulation (EC) No 1222/94 (2), as last amended by Regulation (EC) No 1909/97 (3), stipulates that for eggs exported in any form other than ovalbumin, the rate of the refund cannot be fixed in advance; whereas, for exports of eggs in the natural state, the granting of a refund is now subject to obtaining an export licence comprising advance fixing of the refund; whereas, therefore, advance fixing of refunds for eggs incorporated into goods not covered by Annex II to the Treaty should also be allowed for a period identical to that applicable to these products when exported in the natural state;Whereas Commission Regulation (EC) No 1223/94 of 30 May 1994 laying down special detailed rules for the application of the system of advance-fixing certificates for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty (4), as last amended by Regulation (EC) No 2340/96 (5), stipulates that, during the period of reflection referred to in Article 3(3), a number of special measures, listed in the second subparagraph, may be adopted; whereas it is necessary to provide a single measure, namely the rejection of applications; whereas, in the absence of such a measure, which may be applied at the latest on the first day on which the certificates can be issued, the latter should be issued for the quantity and rate of refund requested;Whereas, in order to improve the management of acceptance or rejection of advance-fixing certificates, the days on which Member States inform the Commission of applications for certificates should be changed; whereas the time taken to issue certificates should be shortened whenever possible, while still carrying out the checks needed to ensure proper management;Whereas the current situation regarding exports of milk products in the form of goods not covered by Annex II to the Treaty calls for very close monitoring of the advance fixing of refunds; whereas the present validity period of certificates for milk products exported in the form of goods not covered by Annex II to the Treaty is three months following the month of application for butter, and six months following the month of application for milk powder; whereas the validity period of certificates for milk products exported in the natural state is four months following the month of application; whereas a longer validity period creates increased uncertainty regarding the amounts committed in respect of refunds which have not been paid, and complicates budgetary monitoring; whereas the validity period of certificates for all milk products exported in the form of goods should accordingly be reduced to a period identical to that applicable to milk products exported in the natural state;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee on horizontal questions concerning trade in processed agricultural products not listed in Annex II,HAS ADOPTED THIS REGULATION:Article 1 In Article 5(2) of Regulation (EC) No 1222/94, the first subparagraph is hereby replaced by the following:'However, a system of fixing the rate of the refund in advance shall be applicable for basic products.`Article 2 Regulation (EC) No 1223/94 is hereby amended as follows:1. Article 3(3) is replaced by the following:'3. Applications for certificates for each basic product can be lodged every working day. The issue of certificates by the relevant authority is subject to the following conditions:(i) certificates applied for from Monday to Wednesday shall be issued on the following Monday;(ii) certificates applied for on a Thursday or Friday shall be issued on the following Wednesday.Certificates shall not be issued if during the period from the Monday to the Friday (for certificates applied for from Monday to Wednesday) or during the period from the Thursday to the following Tuesday (for certificates applied for on a Thursday or Friday) the Commission decides not to accept the applications.`;2. Article 4(1) is replaced by the following:'1. A certificate shall be valid from its day of issue:- for products covered by the common organisations of the markets in sugar, cereals and rice, until the end of the fifth month following that of application,- for products covered by the common organisation of the market in milk and milk products, until the end of the fourth month following that of application,- for products covered by the common organisation of the market in eggs, until the end of the third month following that of application.By way of derogation from the preceding subparagraph, where goods are exported on the basis of an invitation to tender, as referred to in Article 44 of Regulation (EEC) No 3719/88, issued in an importing non-member country, the certificate shall be valid from the date of its issue until the date on which the obligations arising from the award must be met, although the period of validity of the certificate may not exceed eight months following the month of issue.`;3. Article 4(2)(b) is deleted;4. in Article 8(1) 'every Tuesday and Friday` is replaced by 'every Monday and Thursday before midday (Brussels time)`;5. the following Article 9a is added:'Article 9aThe time frame for issuing certificates shall be extended by one day if the day on which Member States are required to inform the Commission of certificate applications referred to in Article 8 falls on an official public holiday of the Commission in Brussels, irrespective of whether or not that day is a public holiday in the Member State where the application for a certificate was lodged.`Article 3 This Regulation shall enter into force on the third day following its publication in the Offical Journal of the European Communities.It shall apply to applications for certificates lodged from 1 June 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 May 1998.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 318, 20. 12. 1993, p. 18.(2) OJ L 136, 31. 5. 1994, p. 5.(3) OJ L 268, 1. 10. 1997, p. 20.(4) OJ L 136, 31. 5. 1994, p. 33.(5) OJ L 318, 7. 12. 1996, p. 9.